              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                           1:10 CR 87-1

UNITED STATES OF AMERICA,                )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )                ORDER
                                         )
JOEL KIMBLE,                             )
                                         )
       Defendant,                        )
                                         )
THE METAL WORKS,                         )
                                         )
       Garnishee.                        )
                                         )

       This matter is before the Court on the Government’s Motion for

Dismissal of Order Allowing Garnishment (Doc. 51).

       On April 7, 2012, Defendant pled guilty to theft or embezzlement in

connection with health care and wire fraud in violation of 18 U.S.C. §§ 669,

1324 (Doc. 17). On May 25, 2012, the District Court entered a judgment

against Defendant. Defendant was sentenced to two terms of 18 months of

imprisonment to run concurrently, followed by 3 years of supervised release,

and ordered to pay $284,850.98 in assessment and criminal restitution (Doc.

27).

       On January 11, 2013, the District Court modified Defendant’s term of

imprisonment to two terms of 12 months and 1 day to run concurrently while
retaining the original amount for assessment and criminal restitution (Doc.

35).

       On October 5, 2017, a Writ of Continuing Garnishment ("Writ") (Doc.

40) was issued to The Metal Works ("Garnishee").

       On August 6, 2019, the Government filed its Final Accounting of

Garnishment (Doc. 50) which advises that the United States Attorney’s

Office, Financial Litigation Unit has received thirty-two (32) garnishment

payments from Garnishee, totaling $9,889.81 and that the balance due from

Defendant is $274,736.17.

       The instant Motion requests that the Court dismiss the order of

continuing garnishment as Defendant is no longer employed by Garnishee.1

       For the reasons stated therein, the Government’s Motion for Dismissal

of Order of Continuing Garnishment (Doc. 51) is GRANTED and the Writ of

Continuing Garnishment (Doc. 40) is TERMINATED.


                                      Signed: August 7, 2019




1
 Though the Motion references an “Order allowing the government’s garnishment
filed on November 17, 2017 (Doc. No. 47),” the Writ appears at Docket Entry 40.
